Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

 Status of Claims
This action is in reply to the remarks filed on August 3, 2022.
No claims have been amended. 
Claims 5-7, 9, 10, 15, 16, 19, and 24-33 have been canceled.  
Claims 1-4, 8, 11-14, 17, 18, and 20-23 are currently pending and have been examined.
Applicant’s Remarks/Arguments are addressed at the end of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 8, 11, 21, and 22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Suzuki et al. (US 2003/0209375, hereinafter “Suzuki”) in view of Marathe et al. (2013/0254097, hereinafter “Marathe”) and Mobin et al. (US 2012/0248868, hereinafter “Mobin”).


Claims 1 and 11. A method performed by a processor in a battery exchange system, the method comprising: 
Claims 1 and 11 recite a method in a system and a system with processor and a memory coupled to the processor, respectively.  In all other substantive regards, the claims are coextensive in scope and will be treated together for the sake of brevity.  Suzuki teaches a system and method for battery exchange (see, e.g., ¶ 44 teaching exchanging the same number of batteries as the prescribed number of batteries for an electric vehicle; see further ¶ 59 teaching that a driver is a member of a “membership system that is operated by pre-established rules” that enables the driver to exchange electric vehicle batteries).  Suzuki additionally teaches that the system performed by a processor (see, e.g., ¶ 105 teaching storage means 8 connected to a central processor; see also ¶ 61 teaching a main computer 51; see further Figure 6 and ¶s 65-67 teaching the main computer writing information into the memory circuit 8).  
detecting, by the processor, receipt of an at least partially depleted battery; 
Suzuki further teaches detecting receipt of an at least partially depleted battery (see, e.g., at least ¶s 59 and 61 teaching main computer 51, i.e., processor, verifying that member driver has approached the charging station and that “all or a desired number of batteries” that are partially depleted will be received; see also Figure 6 teaching detection of a battery when plugged into recharge, which is similar to the only detection of a battery that Applicant discloses as can be seen in PG Pub paragraph 56).  
receiving, by the processor from a memory attached to the received battery, information indicating a characteristic of at least two battery compartments of a vehicle, wherein the at least two battery compartments are configured to hold at least two batteries at one time; 
Suzuki further teaches receiving by the processor from a memory attached to the one or more received batteries, various information (see, e.g., ¶s 65-66 teaching that each battery 2 has non-volatile memory circuit 8, that can include the number of times and dates the battery has been charged, which relates to a characteristic of the vehicle in which the battery is used or a user behavior, i.e., how often the battery has been charged; see also ¶s 78-79 teaching that the memory IC card in the battery can be used to determine if the vehicle and battery do in fact belong to the user or not, i.e., if the driver stole the vehicle, thereby determining a vehicle characteristic of a stolen vehicle and a user characteristic of a stealer).  Regarding that the received information indicating a characteristic of at least two battery compartments of a vehicle, wherein the at least two battery compartments are configured to hold at least two batteries at one time, this portion of the limitation is addressed below.  
determining, by the processor, the at least two batteries for powering the vehicle based on the characteristic of the at least two battery components. 
Suzuki further teaches determining an amount of energy to be consumed by the vehicle (see ¶ 62 teaching a determined monthly invoice based on the amount of charging time, i.e., the amount of energy that was consumed by the vehicle, further noting the §§ 112(a) and (b) rejections for this language above).  Regarding determining the at least two batteries for powering the vehicle based on the characteristic of the at least two battery components, this language is addressed below.  
Suzuki fails to expressly teach: 
That the received information indicat[es] a characteristic of at least two battery compartments of a vehicle, wherein the at least two battery compartments are configured to hold at least two batteries at one time such that there is a determining the at least two batteries for powering the vehicle based on the characteristic of the at least two battery components;
Suzuki teaches that the number of batteries for each vehicle type is determined (see ¶s 54-55) and the “operation of replacing all or a desired number of the batteries installed in the electrical vehicle 1” is determined based on information received by the main computer 51 (see ¶ 61).  Suzuki fails to expressly teach, however, that the information indicat[es] a characteristic of at least two battery compartments of a vehicle, wherein the at least two battery compartments are configured to hold at least two batteries at one time.  Marathe, however, teaches receiving information from a memory attached to the received battery, including the number of batteries (see Marathe ¶ 47 teaching an “at least one battery 20” that has its own processor 174 and memory 176 that stores and provides a battery identification number 26; see further Marathe ¶ 48 teaching swapping out the batteries and tracking the swap outs based on the battery identification number).  Marathe is similar to Suzuki and the instant application because it relates to electric vehicle battery swapping (see at least Marathe ¶ 48).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of storing information in a battery for determining an exchange (as disclosed by Marathe) into the method and system of providing a vehicle battery exchange plan (as disclosed by Suzuki).  One of ordinary skill in the art would have been motivated to incorporate the feature of storing information in a battery for determining an exchange because the battery identification number stored in the memory of the battery could be used for tracking the battery exchanges (see Marathe ¶ 48).
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of storing information in a battery for determining an exchange (as disclosed by Marathe) into the method and system of providing a vehicle battery exchange plan (as disclosed by Suzuki), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of storing information in a battery for determining an exchange into the method and system of providing a vehicle battery exchange plan).  See also MPEP § 2143(I)(A).
To the extent that neither Suzuki or Marathe expressly teach determining the swap based on the number of batteries in the vehicle, i.e., determining the at least two batteries for powering the vehicle based on the characteristic of the at least two battery components, Examiner notes that prior art reference Mobin teaches calling ahead or otherwise indicating to a processor of a charging/swapping device “the positions and types of batteries for replacement,” i.e., “the correct battery number and type” (see Mobin ¶ 42; see further Mobin ¶ 24 teaching a vehicle 150-1 using “a set of batteries of different kinds” and swapping only some of the batteries based upon which are depleted).  Mobin is similar to Suzuki, Marathe, and the instant application because it relates to swapping batteries in an electric vehicle (see, e.g., ¶ 24).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of battery number being the information utilized for exchange (as disclosed by Mobin) into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery (as disclosed by Suzuki and Marathe).  One of ordinary skill in the art would have been motivated to incorporate the feature of battery exchange information because some vehicles may have multiple batteries and only need some of them to be exchanged (see Mobin ¶s 24 and 42).
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of battery number being the information utilized for exchange (as disclosed by Mobin) into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery (as disclosed by Suzuki and Marathe), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of battery number being the information utilized for exchange into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery).  See also MPEP § 2143(I)(A).

Claim 8. The method of claim 1 wherein the received information is received in response to an input indicative of a user exchanging a battery in possession of the user for a charged battery. 
The combination of Suzuki, Marathe, and Mobin disclose the limitations of Claim 1.  Suzuki further teaches wherein the received information is received in response to an input indicative of a user exchanging a battery in possession of the user for a charged battery (see at least ¶ 164 teaching input means on a station for inputting “data corresponding to the number of standardized cassette-type batteries which the use[r] wishes to be supplied from the system”).  

Claims 21 and 22. The method of claim 1 further comprising: 
receiving a vehicle characteristic; and 
determining the amount of energy to be consumed by the vehicle based on the vehicle characteristic.
The combination of Suzuki, Marathe, and Mobin teach the limitations of Claims 1 and 11.  Suzuki further teaches receiving a vehicle characteristic and determining the amount of energy to be consumed by the vehicle based on the vehicle characteristic (see ¶ 62 teaching a determined monthly invoice based on the amount of charging time, i.e., the amount of energy that was consumed by the vehicle, further noting the §§ 112(a) and (b) rejections for this language above).

Claims 2-4, 12-14, 17, 18, 20, and 23 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Suzuki in view of Marathe and Mobin and further in view of Resner (US 2011/0112717).

Claims 2 and 12. The method of claim 1, further comprising determining whether to provide information regarding the amount of energy to be consumed by the vehicle to a user, wherein
The combination of Suzuki, Marathe, and Mobin disclose the limitations of Claims 1 and 11.  Suzuki further teaches determining whether to provide information regarding the amount of energy to be consumed by the vehicle to a user (see ¶ 62 teaching sending a monthly invoice based on the amount of energy used as measured by the amount of charging time).  
Regarding wherein the received information includes a number of vehicles associated with a user profile associated with the at least partially depleted battery, and wherein the method comprises determining the amount of energy to be consumed by the vehicle based on the number of vehicles associated with the user profile associated with the at least partially depleted battery, Examiner notes that Suzuki teaches driving history data such as the date of the previous battery replacement and number of previous battery replacements (see ¶ 60).  Suzuki further teaches that “information related to battery cell replacement” can be written to the non-volatile memory (see ¶ 66).  Suzuki additionally teaches capturing data for future analysis including maintenance records and number and date of chargings (see ¶ 69).  Suzuki further teaches a monthly invoice based on the amount of charging time, i.e., the amount of energy consumred (see ¶ 62).  Nevertheless, Suzuki does not expressly teach that the received information includes a number of vehicles associated with a user profile.  Examiner does note, however, that Suzuki does teach that different vehicles have different sizes that necessitate different sizes and number of batteries that would need installing (see ¶ 55).  Compiling a driving profile for a user including a number of vehicles associated with that user is taught, however, in the prior art.  Resner, for example, teaches such a feature.  Specifically, Resner teaches that a user can compile a history of his or her driving habits and metrics, including vehicle efficiency (see, e.g., Figure 11A noting peak fuel efficiency 1005, average MPG 1010, and warning regarding falling mileage requiring potential servicing 1000).  The data for the vehicles is part of a compiles driving history that can be displayed to the user (see, e.g., Figures 11A and 11B).  The profile includes the number of vehicles for the user (see Figure 7 feature 602 and Figure 8 feature 707; see also ¶ 121).  Examiner notes that the “service history” 813 of Resner’s Figure 9 allows for compiling of events that impact the user’s vehicle, similar to the compiling of battery charge and replacement information as contemplated by the instant application and Suzuki.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of utilizing a number of vehicles for a user (as disclosed by Resner) into the method of analyzing driving behavior of a battery operated vehicle requiring battery swaps and charging (as disclosed by Suzuki).  One of ordinary skill in the art would have been motivated to incorporate the feature of compiling vehicle usage history including number of vehicles because families can have more than one vehicle (see Resner Figure 8).  
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of utilizing a number of vehicles for a user (as disclosed by Resner) into the method of analyzing driving behavior of a battery operated vehicle requiring battery swaps and charging (as disclosed by Suzuki), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of utilizing a number of vehicles for a user into the method of analyzing driving behavior of a battery operated vehicle requiring battery swaps and charging).  See also MPEP § 2143(I)(A).

Claims 3 and 13. The method of claim 2 wherein the user is allowed to have only one battery for the vehicle at a time from one or more battery collection and distribution machines. 
The combination of Suzuki, Marathe, Mobin, and Resner disclose the limitations of Claims 2 and 12.  Suzuki teaches that a user’s vehicle has “a prescribed number of cassette-type batteries 2,” which would encompass situations where there were only one battery (see ¶ 44).   

Claims 4 and 14. The method of claim 3 wherein the user is allowed to have multiple batteries for the vehicle at a time from one or more battery collection and distribution machines. 
The combination of Suzuki, Marathe, Mobin, and Resner disclose the limitations of Claims 2 and 13.  Suzuki teaches that a user’s vehicle has “a prescribed number of cassette-type batteries 2” as well as that “When an electrical vehicle 1 stop[s] into the energy supply station 3, part or all of the battery groups 2 currently installed in the electrical vehicle are removed, and are replaced with the same number of batteries 2’ that are stored at the energy supply station that have been fully charged” (see ¶ 44).  Thus, Suzuki teaches that the method and system can replace “one or several batteries” (see ¶ 44) as well as a “membership system” (see ¶s 59-60 and 120).  Examiner further notes that Mobin teaches using multiple batteries (see ¶s 42 and 24; see also Figure 8 and ¶ 40 teaching an indicator level of the amount of charge for each battery of multiple batteries in the vehicle) as does Marathe (see ¶ 47 and 48 referring to “at least one battery” or “batteries” that are swapped).  

Claim 17. A non-transitory computer readable storage medium having computer executable instructions thereon that, when executed by one or more computer processors, cause the one or more computer processors to: 
detect receipt of an at least partially depleted battery; 
Suzuki further teaches detecting receipt of one or more at least partially depleted batteries (see, e.g., at least ¶s 59 and 61 teaching main computer 51 verifying that member driver has approached the charging station and that “all or a desired number of batteries” that are partially depleted will be received; see also Figure 6 teaching detection of a battery when plugged into recharge, which is similar to the only detection of a battery that Applicant discloses as can be seen in PG Pub paragraph 56).  
receive a request to exchange a battery of a vehicle; 
Suzuki further teaches receiving a request by a user to exchange a battery of a vehicle (see, e.g., Figure 5 and ¶s 58-61 teaching the driver wishing to exchange depleted batteries for fully charged batteries inserting a membership card into card reading apparatus 54 that is connected to main computer 51, which results in automatic replacement of the desired number of batteries; see ¶ 120 disclosing substantially the same; see further ¶ 152 teaching a user inserting a credit card or keying in an ID number).  
receive, based on the received request to exchange the battery from a memory attached to the received battery, information including a battery compartment number and a number of vehicles associated with a user profile, wherein the battery compartment number is indicative of one or more compartments of a vehicle that are used to receive individual batteries; and 
Suzuki further teaches receiving by the processor from a memory attached to the one or more received batteries, information (such as driving characteristics of a user) (see, e.g., ¶s 65-66 teaching that each battery 2 has non-volatile memory circuit 8, that can include the number of times and dates the battery has been charged, which relates to a characteristic of the vehicle in which the battery is used or a user behavior associated with the vehicle, i.e., how often the battery has been charged; see also ¶s 78-79 teaching that the memory IC card in the battery can be used to determine if the vehicle and battery do in fact belong to the user or not, i.e., if the driver stole the vehicle, thereby determining a vehicle characteristic of a stolen vehicle and a user characteristic of a stealer).  Suzuki further teaches that the information includes driving history (see, e.g., ¶ 60 teaching display of information such as the date of the previous battery replacement and number of previous battery replacements).  Regarding that the received information includes a battery compartment number and a number of vehicles associated with the user profile, wherein the battery compartment number is indicative of one or more compartments of a vehicle that are used to receive individual batteries those limitations are addressed below.
determine that more than two batteries are used for powering the vehicle based on the received information. 
Suzuki further teaches determining that more than two batteries are used for powering the vehicle based on the received information.  Specifically, Suzuki teaches that the number of batteries for each vehicle type is determined (see ¶s 54-55) and the “operation of replacing all or a desired number of the batteries installed in the electrical vehicle 1” is determined based on information received by the main computer 51 (see ¶ 61).  This is then used to calculate a monthly invoice based on the amount of charging required for these batteries (see ¶ 62).  Nevertheless, this limitation is further addressed below.  
Suzuki fails to expressly teach: 
That the received information includes whether a vehicle has at least two or more battery compartments configured to hold at least two batteries at one time;
Receiving information including a number of vehicles associated with a user profile. 
Suzuki teaches that the number of batteries for each vehicle type is determined (see ¶s 54-55) and the “operation of replacing all or a desired number of the batteries installed in the electrical vehicle 1” is determined based on information received by the main computer 51 (see ¶ 61).  Suzuki fails to expressly teach, however, that the information received from the memory attached to the received battery includes that the vehicle has at least two or more battery compartments configured to hold at least two batteries at one time.  Marathe, however, teaches receiving information from a memory attached to the received battery, including the number of batteries (see Marathe ¶ 47 teaching an “at least one battery 20” that has its own processor 174 and memory 176 that stores and provides a battery identification number 26; see further Marathe ¶ 48 teaching swapping out the batteries and tracking the swap outs based on the battery identification number).  Marathe is similar to Suzuki and the instant application because it relates to electric vehicle battery swapping (see at least Marathe ¶ 48).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of storing information in a battery for determining an exchange (as disclosed by Marathe) into the method and system of providing a vehicle battery exchange plan (as disclosed by Suzuki).  One of ordinary skill in the art would have been motivated to incorporate the feature of storing information in a battery for determining an exchange because the battery identification number stored in the memory of the battery could be used for tracking the battery exchanges (see Marathe ¶ 48).
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of storing information in a battery for determining an exchange (as disclosed by Marathe) into the method and system of providing a vehicle battery exchange plan (as disclosed by Suzuki), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of storing information in a battery for determining an exchange into the method and system of providing a vehicle battery exchange plan).  See also MPEP § 2143(I)(A).
To the extent that neither Suzuki or Marathe expressly teach determining the swap based on the number of batteries in the vehicle, Examiner notes that prior art reference Mobin teaches calling ahead or otherwise indicating to a processor of a charging/swapping device “the positions and types of batteries for replacement,” i.e., “the correct battery number and type” (see Mobin ¶ 42; see further Mobin ¶ 24 teaching a vehicle 150-1 using “a set of batteries of different kinds” and swapping only some of the batteries based upon which are depleted).  Mobin is similar to Suzuki, Marathe, and the instant application because it relates to swapping batteries in an electric vehicle (see, e.g., ¶ 24).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of battery number being the information utilized for exchange (as disclosed by Mobin) into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery (as disclosed by Suzuki and Marathe).  One of ordinary skill in the art would have been motivated to incorporate the feature of battery exchange information because some vehicles may have multiple batteries and only need some of them to be exchanged (see Mobin ¶s 24 and 42).
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of battery number being the information utilized for exchange (as disclosed by Mobin) into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery (as disclosed by Suzuki and Marathe), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of battery number being the information utilized for exchange into the method and system of determining a vehicle battery exchange plan based on analyzing stored information in the battery).  See also MPEP § 2143(I)(A).
Regarding and wherein the received information includes a number of vehicles associated with a user profile, Examiner notes that Suzuki teaches driving history data such as the date of the previous battery replacement and number of previous battery replacements (see ¶ 60).  Suzuki further teaches that “information related to battery cell replacement” can be written to the non-volatile memory (see ¶ 66).  Suzuki additionally teaches capturing data for future analysis including maintenance records and number and date of chargings (see ¶ 69).  Nevertheless, Suzuki does not expressly teach that the received information includes a number of vehicles associated with a user profile.  Examiner does note, however, that Suzuki does teach that different vehicles have different sizes that necessitate different sizes and number of batteries that would need installing (see ¶ 55).  Compiling a driving profile for a user including a number of vehicles associated with that user is taught, however, in the prior art.  Resner, for example, teaches such a feature.  Specifically, Resner teaches that a user can compile a history of his or her driving habits and metrics, including vehicle efficiency (see, e.g., Figure 11A noting peak fuel efficiency 1005, average MPG 1010, and warning regarding falling mileage requiring potential servicing 1000).  The data for the vehicles is part of a compiles driving history that can be displayed to the user (see, e.g., Figures 11A and 11B).  The profile includes the number of vehicles for the user (see Figure 7 feature 602 and Figure 8 feature 707; see also ¶ 121).  Examiner notes that the “service history” 813 of Resner’s Figure 9 allows for compiling of events that impact the user’s vehicle, similar to the compiling of battery charge and replacement information as contemplated by the instant application and Suzuki.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the feature of utilizing a number of vehicles for a user (as disclosed by Resner) into the method of analyzing driving behavior of a battery powered car requiring battery swaps and chargings (as disclosed by Suzuki).  One of ordinary skill in the art would have been motivated to incorporate the feature of compiling vehicle usage history including number of vehicles because families can have more than one vehicle (see Resner Figure 8).  
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the feature of utilizing a number of vehicles for a user (as disclosed by Resner) into the method of analyzing driving behavior of a battery powered car requiring battery swaps and chargings (as disclosed by Suzuki), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of utilizing a number of vehicles for a user into the method of analyzing driving behavior of a battery powered car requiring battery swaps and chargings).  See also MPEP § 2143(I)(A).

Claim 18. The non-transitory computer readable medium of claim 17 wherein the instructions thereon, when executed by one or more computer processors, further cause the one or more computer processors to: provide information regarding the amount of energy to be consumed by the vehicle to a user, wherein the information regarding the amount of energy to be consumed by the vehicle includes a number of battery or batteries to be exchanged at one time; wherein the received information includes a number of vehicles associated with a user profile associated with the at least partially depleted battery, and wherein the method comprises determining the amount of energy to be consumed by the vehicle based on the number of vehicles associated with the user profile associated with the at least partially depleted battery. 
The combination of Suzuki, Marathe, Mobin, and Resner teach the limitations of Claim 17.  As stated in the rejection of Claim 17 above, Suzuki teaches providing information regarding the amount of energy consumed by the vehicle to a user (see ¶ 62).  Mobin teaches exchanging based on a number of batteries to be exchanged at one time (see, e.g., ¶s 24 and 42).  Resner teaches analyzing driving behavior, including energy consumption, for a user profile including a user profile that incorporates a number of vehicles (see, e.g., Figure 8 teaching associating multiple vehicles 707 with a user profile for the purpose of tracking data such as energy consumed as taught in Figures 11A, 11B, and 12A).  

Claim 20. The non-transitory computer readable medium of claim 17 wherein the received information includes information regarding battery exchange history.
The combination of Suzuki, Marathe, Mobin, and Resner teach the limitations of Claim 17.  Suzuki further teaches that the information regarding driving habits of the user is information regarding battery exchange history (see ¶s 60 and 62 teaching that the information includes information such as “the date of the previous battery replacement and number of previous battery replacements;” see also ¶ 62 teaching a monthly invoice that is based on the amount of charging time required for the different batteries that were exchanged).  Alternatively, Marathe teaches received information regarding battery exchange history (see, e.g., ¶ 49 teaching storing battery exchange data).  

Claim 23. The non-transitory computer readable medium of claim 17 wherein the instructions thereon, when executed by one or more computer processors, further cause the one or more computer processors to: 
receive a vehicle characteristic; and 
determine the amount of energy to be consumed by the vehicle based on the vehicle characteristic.
The combination of Suzuki, Marathe, Mobin, and Resner teach the limitations of Claims 1, 11, and 17.  Suzuki further teaches receiving a vehicle characteristic and determining the amount of energy to be consumed by the vehicle based on the vehicle characteristic (see ¶ 62 teaching a determined monthly invoice based on the amount of charging time, i.e., the amount of energy that was consumed by the vehicle, further noting the §§ 112(a) and (b) rejections for this language above).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101: 
Claims 24-33 were rejected under § 101 as being directed toward the judicial exception of an abstract idea without any integration into anything practical or significantly more.  Applicant has canceled these claims, thereby rendering the rejection moot.    
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the prior art fails to teach the claims as amended (see Remarks pages 7-11).  This argument is not persuasive.  Applicant has failed to adequately address the use of Mobin to teach determining that more than two batteries are used for powering the vehicle in any way.  In particular, Mobin teaches, at paragraph 42, that the battery operated car’s processor can, utilizing WiFi or 3 or 4G LTE or satellite communication to call a car station device charging and swapping device to communicate “the positions and types of batteries for replacement” thereby preparing “the station for the swapping operation for the correct battery number and type.”  Applicant argues that Mobin is teaching “locations” or “positions” of batteries, but Examiner is relying on Mobin only for the idea that it was known in the prior art to account for multiple batteries when assessing replacement.  Thus, what Mobin is teaching is information indicating a characteristic (e.g., “type”) of at least two battery compartments of a vehicle.  Therefore, because the argument is not persuasive, the rejection is maintained.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627